DETAILED ACTION
Response to Arguments
Applicant's arguments filed 28 July 2022 have been fully considered but they are not persuasive. Specifically, a new prior art reference is cited in a ground of rejection presented below based on Mizawa et al. who specifically uses WO3 as a coating component. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 3-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mizawa et al.  (US Pub 2015/0221933 cited in IDS).
In regard to claims 1 and 3, Mizawa et al. teach a positive electrode active material for a non-aqueous electrolyte secondary battery (title), comprising: 
lithium transition metal oxide particles (such as those nickel, cobalt and aluminum containing composite oxides shown in paragraph [0037, 0057] which overlap the ranges required by claim 3); 
a metal oxide compound M1 comprising tungsten (W) and adhering to surfaces of the lithium transition metal oxide particles such as WO3 which lacks lithium; 
and a lithium metal oxide compound M2 comprising lithium (Li) and tungsten (W) and adhering to the surfaces of the lithium transition metal oxide particles such as Li2WO4 (see paragraphs [0045]). 
While the prior art does not particular disclose a mole percent amount of the lithium metal oxide compound M2 adhering to the surfaces of the lithium transition metal oxide particles is larger than an amount of the metal oxide compound M1 adhering to the surfaces of the lithium transition metal oxide particles, the prior art discloses that the Li2WO4 compound is the most desirable form of the tungsten component to ensure that the most stable oxidation number in the tungsten is present which prevents impurities from forming (paragraph [0045]) and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ensure that enough residual lithium is present during formation to form a majority of Li2WO4 compound from the tungstate on the surface of the particle (paragraphs [0080]).  See also conclusion section below and the claims of the patented Mizawa et al. publication.
In regard to claim 4 and 8, the prior art teaches the addition of other metals M’ in the complex oxide (i.e. additional elements Mb) on the vicinity of the particle surface such other Group VI elements such as Mo (paragraphs [0043]), other elements such as Mn may diffuse from the active material core and elements such as Al may be included in the coating (paragraph [0057]).
In regard to claim 5, the prior art teaches a non-aqueous electrolyte secondary battery comprising: a positive electrode comprising the positive electrode active material according to claim 1 (see claim 1 rejection above); a negative electrode (metallic lithium counter electrode); and a non-aqueous electrolyte (VC electrolyte - paragraphs [0082]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The patented version of the prior art above USP 10,256,461 specifically claims an amount of Li2WO4 compound on the surface of the cathode particles (see patented claims) as further evidence that the lithium metal oxide compound should be the dominant species on the surface of the particle.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS P D'ANIELLO/               Primary Examiner, Art Unit 1723